ORDER

PER CURIAM
Meiling Koch (“Defendant”) appeals the judgment of the Circuit Court of St. Louis County convicting her of one count of the class B misdemeanor of prostitution, in violation of § 567.020, RSMo (2000). On appeal, Defendant contends the trial court erred in denying her motion to suppress evidence. Defendant argues she did not knowingly and intelligently waive her rights after being given her Miranda warnings in English. Specifically, Defendant asserts there was insufficient evidence she understood her rights and an interpreter or a bilingual Miranda advisement form should have been provided to her.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).